Citation Nr: 0522477	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-23 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
postoperative herniated nucleus pulposus, L5-S1.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
and Portland, Oregon.  


FINDINGS OF FACT

1.  Prior to the January 26, 1998 VA examination, the 
veteran's lumbar spine disorder primarily shown to be 
manifested by complaints of pain, with certain instances of 
radiation down the lower extremities, with slight loss of 
motion and was consistent with no more than moderately 
disabling intervertebral disc disease.

2.  From January 26, 1998, the veteran's lumbar spine 
disorder more closely resembled a pronounced intervertebral 
disc syndrome, with persistent symptoms that are compatible 
with sciatic neuropathy and that also result in little 
intermittent relief.  

3.  The veteran without good cause failed to report for 
scheduled VA examinations from 2000 to 2005; thus, and there 
is insufficient evidence upon which to render an informed 
decision as to the issue of entitlement to an increased 
rating for the veteran's lumbar spine disorder under current 
regulations. 


CONCLUSIONS OF LAW

1.  Prior to January 26, 1998, a rating in excess of 40 
percent disabling is not warranted for the veteran's lumbar 
spine disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5293 (1998).   

2.  A 60 percent evaluation is warranted for the veteran's 
lumbar spine disorder effective January 26, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293. (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a VCAA letter to the 
veteran from the RO dated in February 2002, as well as by an 
April 2005 supplemental statement of the case (SSOC) which 
included discussion of VCAA.  By means of these documents, 
the veteran was told of the requirements to establish an 
increased rating, of the reasons for the denial of his claims 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claims.  
In addition to providing the veteran a discussion of VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the statement of the 
case (SOC) and the SSOCs have included a summary of the 
evidence, all other applicable law and regulations, and a 
discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in February 2002 which included the 
VCAA laws and regulations.  He received additional VCAA 
notice in an April 2005 SSOC.  VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letter in February 2002, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by an April 2005 SSOC.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations in 1994 and 1998, and subsequent 
attempts were made in recent years for a contemporaneous 
exam.  However, he failed to report to examinations from 2000 
to 2005, or provide any reason for such failure.  The CAVC 
has held that the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The veteran has not 
satisfied his responsibilities in the development of his 
claim.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbar spine pre 2002 regulation change 

In August 1993, the veteran submitted a statement requesting 
an increase in the 40 percent evaluation for his service-
connected low back disorder.  The medical evidence of record 
shows that the veteran had multiple back surgeries both 
during and subsequent to service.

In a March 1994 rating decision, a temporary total rating was 
granted based on private records which showed that the 
veteran had undergone a bilateral L4-5 discectomy in August 
1993.  

An April 1994 VA examination revealed that the veteran 
complained of pain in the low back and hips, but could 
heel/toe walk.  Squatting was 30 percent of normal and 
flexion of the lumbar spine was limited to 30 degrees.  There 
was numbness in the greater trochanter areas and left thigh 
with decreased sensation over the left foot.  

Subsequently added to the record were treatment records as 
provided by the Social Security Administration (SSA).  The 
treatment records primarily consisted of duplicates of 
previously considered medical documents.  The SSA granted a 
closed period of disability from June 12, 1993, to June 15, 
1994.  A May 1994 assessment from Dr. Lombardi indicated that 
the veteran reported that his back pain increased with 
activity, that he could not sit or stand or walk for 
prolonged periods of time.  On evaluation, the veteran had 
flexion to 20 degrees bringing his fingers to within 25 
inches of the floor, extension was 100 percent normal, 
rotation was 70 percent of normal with some midline back 
pain, and lateral bending was 75 percent of normal.  There 
was no radiation of pain into the ipsilateral lower 
extremity.  Palpation of the paraspinal musculature did not 
result in tenderness or spasm.

VA examinations in January and February 1998 show continued 
complaints of back pain which increase with activities as 
well as prolonged sitting or standing.  On evaluation in 
January 1998, flexion was to 40 degrees, extension was 10 
degrees, bilateral flexion was 10 degrees, and bilateral 
rotation was 15 degrees with complaints of pain.  There was 
tenderness to palpitation on paravertebral muscles and mild 
paravertebral muscle spasm. Straight leg raises were positive 
to pain.  Deep tendon reflexes were 2+ at the patella and 0 
at the ankle.  He complained of occasional paresthesias of 
the right thigh from the buttock to the knee and area on the 
dorsum of the right foot.  There was no muscle atrophy, 
swelling or deformity of the lumbar spine.  On examination in 
February 1998, the veteran complained of back pain with 
numbness and tingling in the lower extremities.  On 
evaluation, flexion was 30 degrees, extension was 30 degrees, 
bilateral rotation was 30 degrees, and bilateral bending was 
30 degrees.  Reflexes of knees were present, but absent 
Achilles flexion and pinprick sensation was decreased in the 
lateral aspect of the right foot.  The diagnosis was lumbar 
disc protrusion at L4-5, treated and L5-S1 with diskectomy 
and laminectomy of L4-S1.  The examiner noted that the 
veteran had had four surgeries of the lumbar spine and that 
he would have a compromised ability to perform physical 
activity.

An April 1998 MRI revealed post laminectomy changes from L4-
S1.  There was a grade 1 retrolisthesis with hypertrophic 
spurring.

A May 1999 medical record show complaints and treatment for 
cervical spine problems and sinusitis.

The veteran was scheduled for examination in May 2000, but he 
failed to report or call.  Additional attempts were made to 
schedule the veteran for examinations in January and March 
2004.  He also failed to report for these exams.  The record 
reflects that the notices sent to the veteran regarding the 
exams in 2004 were returned as undeliverable.  

In an August 2004 deferred rating decision, it was noted that 
the veteran had moved to Troutdale, Oregon.  His claims file 
was transferred to the RO in Portland.  The record includes 
documentation that the veteran's current address in Oregon 
was obtained from the bank where his VA benefits were 
deposited.  

Additional VA examinations were scheduled in November 2004 
and April 2005.  The notices for these exams and an April 
2005 SSOC were mailed to the veteran's address in Troutdale, 
Oregon.  The April 2005 SSOC includes discussion of 38 C.F.R. 
§ 3.655 regarding the consequences of the failure of the 
veteran to report for VA examinations, to include denial of 
his claim for an increased rating as a matter of law.  The 
notices and an April 2005 SSOC were not returned to the RO as 
undeliverable.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence does not support 
an evaluation in excess of 40 percent prior to January 26, 
1998.  On examinations in 1994, the veteran had flexion to 20 
to 30 degrees bringing his fingers to within 25 inches of the 
floor, extension was 100 percent normal, rotation was 70 
percent of normal with some midline back pain, and lateral 
bending was 75 percent of normal.  There was no radiation of 
pain into the ipsilateral lower extremity.  Palpation of the 
paraspinal musculature did not result in tenderness or spasm.  
The medical evidence of record prior to January 1998 does not 
show findings of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief to 
warrant a 60 percent evaluation.  In conclusion, it is found 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40percent for 
the service-connected lumbar spine disorder prior to January 
26, 1998.

However, on VA examination on January 26, 1998 and subsequent 
examination in February 1998, the medical evidence revealed 
pain with demonstrable muscle spasms, absent ankle jerk and 
decreased motion.  Moreover, the examiner noted that the 
veteran had had four surgeries of the lumbar spine and that 
he would have a compromised ability to perform physical 
activity.

The evidence reflects that the veteran's lumbar spine 
disability as of January 26, 1998 more closely resembled the 
findings necessary for a 60 percent evaluation under 
Diagnostic Code 5293 in 1998.  A 60 percent is allowed under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, with persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disc, and that also result in little intermittent 
relief.  

The only higher evaluations than 60 percent disabling under 
the pre-September 23, 2002 regulations would be under 
Diagnostic Codes for consideration are 5285 for vertebral 
fracture residuals and 5286 for ankylosis of the lumbar 
spine, which allow for 100 percent ratings.  Since ankylosis 
is not a clinical feature of the service-connected disability 
of the low back, an increased 100 percent evaluation may not 
be assigned on this basis.  The veteran did not residuals of 
a vertebral fracture, thereby precluding a 100 percent 
evaluation under Diagnostic Code 5285. 



Post 2002 regulation changes

Having determined that a rating in excess of 60 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 60 percent is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003 as well as those 
changes set forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  

Effective September 26, 2003, under the General Formula, 
ratings above 60 percent are warranted only under the 
following circumstances:  Unfavorable ankylosis of the entire 
spine warrants a 100 percent disability rating. 68 Fed. Reg. 
51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004)).  

Unfortunately, the record contains no evidence as the current 
status of the veteran's low back disability after 1999.  The 
veteran was scheduled for 4 examinations from 2000 to 2005; 
however, the veteran did not report for these examinations 
and the record does not contain any correspondence from the 
veteran providing explanation as to why he missed 
examinations.  

The CAVC has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993). In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2004).

A determination on whether the veteran is entitled to an 
evaluation higher than 60 percent for herniated nucleus 
pulposus of L5-S1 or entitlement to a separate neurological 
evaluation cannot be established.  

The veteran's failure to assist the Board in obtaining the 
evidence asked for in the November 1999 remand by not 
reporting for VA examinations in November 2004 and April 2005 
has not been justified.  The fact that the veteran missed 
scheduled examinations in May 2000 and January and March 2004 
could arguably be explained by the fact that the veteran was 
moving or had moved to Oregon from California.  The veteran's 
address in Oregon was subsequently obtained from his bank and 
the most recent correspondence, to include notice of 
scheduled exams in November 2004 and April 2005, was mailed 
to that address and not returned as undeliverable.  There is 
no argument from the veteran or his representative regarding 
good cause for his inaction.  The RO conscientiously sought 
to develop the claim through contact with the veteran at his 
known address at each stage of the appeal.

As noted above, the veteran was contacted for medical 
examinations.  The Board observes that the veteran was 
advised by the RO in the April 2005 SSOC of the significance 
of failing to cooperate in that he was told evidence material 
to the outcome was not available for consideration.  The 
Board acknowledges that this was after the most recently 
missed examinations in November 2004 and April 2005.  
However, the veteran has not submitted any statements or 
documents regarding his claim in recent years, and no request 
for rescheduling has been received.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  Given the presumption of 
regularity of the mailing of VA examination scheduling notice 
and considering the fact that the veteran has never contacted 
the RO to give adequate reasons for not reporting for 
examinations in November 2005 and April 2005, the Board is 
satisfied that the veteran failed to report to the scheduled 
examinations without good cause.  38 C.F.R. § 3.655.  

Therefore, the Board concludes that it cannot adjudication 
entitlement to an increased evaluation higher than 60 percent 
after 1998 due to lack of medical evidence and cooperation of 
the veteran.


ORDER

Entitlement to a rating in excess of 40 percent disabling 
prior to January 26, 1998 for herniated nucleus pulposus, L5-
S1, is denied.   

Entitlement to a rating in excess of 60 percent for herniated 
nucleus pulposus, L5-S1, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


